NO. 12-14-00033-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

PABLO DIEGO ZUAZU,                             §      APPEAL FROM THE 173RD
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      HENDERSON COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Pablo Diego Zuazu appeals his conviction for robbery. The trial court sentenced him to
eight years of imprisonment. On appeal, Appellant contends the evidence is insufficient to
support an assessment of attorney’s fees against him. We modify the trial court’s judgment and,
as modified, affirm.


                                        BACKGROUND
       In 2009, Appellant pleaded guilty to the offense of robbery. The trial court sentenced
him to eight years of imprisonment but placed him on community supervision for five years.
Less than a year later, the State moved to revoke his community supervision. However, in the
summer of 2010, Appellant travelled to Europe to visit family. He returned to the United States
in March 2013. The State filed an amended motion to revoke. The trial court granted the
motion, revoked Appellant’s community supervision, and sentenced him to eight years of
imprisonment. Additionally, the court ordered him to pay a $227.00 fine, $134.00 in court costs,
and $350.00 in attorney’s fees.
                                         ATTORNEY’S FEES
       In his sole issue, Appellant contends the evidence is insufficient to support the trial
court’s order to pay attorney’s fees. He argues that there was a determination that he was
indigent and the trial court appointed counsel to represent him. Because there is no evidence of
his ability to pay attorney’s fees, he contends, the trial court erred in ordering him to do so.
       Unless a material change in a criminal defendant’s financial resources is established by
competent legal evidence, once that defendant has been found to be indigent, he is presumed to
remain indigent for the remainder of the proceedings.          TEX. CODE CRIM. PROC. ANN. art.
26.04(p) (West Supp. 2013). A trial court’s authority to order a defendant to repay the cost of
court appointed counsel and other court costs depends on the court’s determining that the
defendant has financial resources that enable him to offset in part or in whole the costs of the
legal services provided.     TEX. CODE CRIM. PROC. ANN. art. 26.05(g) (West Supp. 2013).
Without record evidence demonstrating a defendant’s financial resources to offset the costs of
legal services, a trial court errs if it orders reimbursement of court appointed attorney’s fees.
Williams v. State, 332 S.W.3d 694, 699 (Tex. App.–Amarillo 2011, pet. denied).
       The record shows that Appellant was found to be indigent in 2009 when this case first
went to trial. He had appointed counsel at that time. The indigent defense coordinator for
Henderson County determined him to be indigent on August 7, 2013, resulting in the
appointment of trial counsel, and on December 17, 2013, resulting in the appointment of
appellate counsel. Finally, the trial court rendered an order on February 10, 2014, proclaiming
Appellant indigent so that he could get a free record on appeal.
       The State asserts that the evidence is sufficient to overcome a presumption that Appellant
is indigent. We disagree. Appellant, who was trying to convince the trial judge to give him
community supervision, stated on the witness stand that he has “connections” in Tyler and he
was sure that any one of three companies “would put [him] straight back to work.” He testified
that he was willing to pay whatever it takes to be given another chance to prove that he can
successfully complete community supervision. He stated that his outstanding balance would be
paid almost immediately, if he is on community supervision. This is not evidence that he had
financial resources at the time of trial or that there was any change in his status as indigent. The
statute requires a present determination of financial resources, not speculation about future
resources. See Dominguez v. State, 363 S.W.3d 926, 934-35 (Tex. App.–Austin 2012, no pet.).



                                                  2
The State further argues that the presumption of indigence is overcome by Appellant’s mother’s
testimony that she would help pay Appellant’s fees. But a determination of whether a defendant
is indigent is based on the defendant’s personal financial condition, not that of his parents, other
relatives, friends, or employers. Rosales v. State, 748 S.W.2d 451, 455 (Tex. Crim. App. 1987).
We conclude, after viewing all the evidence in the light most favorable to the verdict, that the
evidence is insufficient to support the trial court’s order for reimbursement of court appointed
attorney’s fees. See Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App. 2010). We sustain
Appellant’s sole issue.


                                                    DISPOSITION
         Where the evidence is insufficient to support a court’s order of reimbursement of
attorney’s fees, the proper remedy is to reform the judgment by deleting the court appointed
attorney’s fees. Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013). Accordingly, we
modify the trial court’s judgment to delete the charge for $350.00 in attorney’s fees.
         As modified, we affirm the trial court’s judgment.



                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered August 6, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)


                                                           3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 6, 2014


                                         NO. 12-14-00033-CR


                                      PABLO DIEGO ZUAZU,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 173rd District Court
                        of Henderson County, Texas (Tr.Ct.No. B-17,436)


                   THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein; and the same being inspected, it is the opinion of the Court that the trial court’s
judgment below should be modified and, as modified, affirmed.

                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be modified to delete the order to pay $350.00 in attorney’s fees; and as
modified, the trial court’s judgment is affirmed; and that the decision be certified to the court
below for observance.
                   Brian Hoyle, Justice.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.